Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest the splash bar hanger assembly of independent claim 44, and its dependent claims 45-49, wherein the first slot width and the first bar width define a size ratio, the size ratio being one of approximately two to one and greater than two to one; or the cooling tower splash bar hanger of independent claim 50, and its dependent claims 51-60, wherein the grid of wires includes first and second horizontal wires with a top support extending generally parallel to the first and second horizontal wires, the top support spaced from the second horizontal wire at a top support height, the top support height being configured to be substantially the same as a splash bar height of a splash bar that is supported by the grid, the first horizontal wire spaced from the second horizontal wire at a slot height, the slot height being greater than the top support height.
With specific regard to the prior art made of record, Krell et al ‘830 is the closest prior art relative to independent claim 44.  Specifically, Krell et al ‘830 teaches a grid slot width that is nearly twice as wide as a splash bar that is intended to be positioned therein (see Fig. 3 of Krell et al ‘830).  The reference, however, does not utilize horizontal wires to create the grid for supporting the splash bars, but rather uses horizontal beam elements with splash bar locking means (69) formed integrally thereon to hold down a first unnotched side edge of the splash bar, while the opposite second, 
With regard to independent claim 50, Shepherd ‘308 is the closest prior art, since it teaches a top support means arranged between first and second horizontal wires that define a height of a splash bar slot (see Figs. 3, 4A-4D, 6 and 7).  While the embodiment of Figs. 6 and 7 teach horizontal top splash bar retention elements (406A, 406B) that are generally parallel to the first and second horizontal wires (404) that define the slot height, the retention elements are not configured to be at the same height as the splash bar height to allow for positive retention of the splash bar.  Further, with regard to the embodiment of Figs. 3, and 4A-4D, although it is suggested that the elements (206A, 206B) may be bent to be against the top of the splash bar within the slot, they are not parallel to the first and second horizontal wires that define the height of the slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/3-12-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776